Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 12/27/21 are hereby entered.
 

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 6 through 13 in the drawings dated 5/16/21 are illegible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 6 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 1 and 6, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a] method useful for generating an animated [image] related to an educational content based on a learning context in an online educational platform comprising:
obtaining [an] image;
receiving a set of administrator edits to the […] image;
generating animated […] image, wherein the animated […] image comprises the
[…] image and a set of user edits to said […] image, wherein a content of the […] image is related to the a query from the a learning user;
generating a […] tutorial to a learning user with respect to an […] educational platform;
including an animated [image] within a flow of the […] tutorial […];
receiving a query from the learning user while the learning user is accessing the […] tutorial;
[…] displaying the animated […] image with the content related to the query inline with the education content of the […] tutorial;
receiving a user query via [an interactive] conversation;
parsing the user query and determining subject matter of the user query;
automatically generating a new animated [image] in response to the user query that answers the user query, wherein the new animated [image] is based on a subject matter of the user query and comprises an audio walkthrough based on a subject matter of the user query; and

[…]
wherein the new animated […] image is played multiple times.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., an animated GIF image/file, digital data, performing actions “online”, performing actions “automatically”, employing a chatbot/AI, employing a GIF with universal web browser support and managed by an Animated GIF management server via an application programming interface (API) and is viewable without additional software downloads, and/or employing a server to receive uploaded data and to then transform that data into a different format, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., an animated GIF image/file, digital data, performing actions “online”, performing actions “automatically”, employing a chatbot/AI, employing a GIF with universal web browser support and managed by an Animated GIF management server via an application programming interface (API) and is viewable without additional software downloads, and/or employing a server to receive uploaded data and to then transform that data into a different format, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1 and paragraphs 22-25 in Applicant’s specification.

	
	
	
	
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20180232567 A1 by Dolsma et al (“Dolsma”), "How To Create Easy Animated GIFs Using Photoscape", Wayback Machine date of 9/1/15; retrieved from URL https://web.archive.org/web/20150901114412/http://freephotoeditingtutorial.blogspot.com/2012/01/how-to-create-easy-animated-gifs-using.html on 4/29/20 ("GIF"), further in view of PGPUB US 20160005320 A1 by deCharms et al (“deCharms”), further in view of PGPUB US 20170133054 A1 by (“Song”), in view of admitted prior art.
In regard to Claims 1 and 6, Dolsma teaches a computerized method useful for generating an animated Graphics Interchange Format (GIF) related to an educational content based on a learning context in an online educational platform comprising: 
[…]
generating a digital tutorial to a learning user with respect to an online educational platform; and
including [an] animated GIF file within a flow of the digital tutorial wherein the animated GIF file comprises [an] animated GIF image.

Furthermore, to the extent that the otherwise cited prior art may fail to teach the remaining claimed limitations, however, in an analogous reference GIF teaches
obtaining a digital image;
receiving a set of administrator edits to the digital image;
generating animated GIF image, wherein the animated GIF image comprises the digital image and the set of user edits to said digital image […]; 
(see pages 1-2);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have incorporated the functionality taught by GIF into the method otherwise taught by Dolsma, in order to provide flexibility as to the appearance of the pedagogical agent by allowing a user to generated an animated GIF image that includes the user’s edits.
Furthermore, to the extent that GIF may fail to teach a server receiving data and then performing operations on that data, however, Dolsma teaches that functionality (see, e.g., p50-51),
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have incorporated the server as taught by Dolsma in order to receive the uploaded images and transform those images in to an animated GIF as taught by GIF, in order to provide more flexibility to the method,

Furthermore in regard to Claims 1 and 6, (in regard to “receiving a query…tutorial” and “automatically displaying…tutorial”) while Dolsma teaches employing a pedagogical agent it may fail to teach whereby the agent responds to a query from the subject, however, in an analogous reference deCharms teaches that functionality in terms of a chatbot the content of whose answers can be mixed with other content created by a human (see, e.g., paragraph 290);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have incorporated the functionality taught by deCharms into the method otherwise taught by Dolsma, by the pedagogical agent acting as a chatbot and providing answers to query that also incorporated human created content or stimuli, including that of animated GIFs, in order to provide a way for the subject to easily access information.

Furthermore in regard to Claims 1 and 6, deCharms teaches a computerized method useful for answering a customer's query to a chatbot […] in an online educational platform comprising:
receiving user query via a chatbot conversation; 
parsing query and determine subject matter of query; 
automatically generating a new [content] in response to the user query that answers the user query, wherein the new [content] is based on a subject matter of the user query, and comprises audio…user query; 
provide the new [content] to chatbot to answer the user query.
 (see, e.g., paragraph 290; see, e.g., p68 and 165 in regard to employing audio);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have incorporated the functionality taught by Dolsma into the method otherwise taught by deCharms, in order to add visual interest to the chatbot responses by employing animated GIF’s.

Furthermore, to the extent that the otherwise cited prior art may fail to specifically teach wherein a new animated GIF is automatically created in response to a user query and is based on the subject matter of the user query, however, in an analogous reference Song teaches wherein when a video file is identified as part of a recommendation process then an animated GIF is automatically created based on that file (see, e.g., paragraph 89);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have incorporated the functionality taught by Song into the method otherwise taught by deCharms, by automatically creating an animated GIF of a video file recommended by the chatbot in response to a query, so as to provide the result of the query by using lower bandwidth and thereby quicker (see Song at, e.g., paragraph 3).


Furthermore, in regard to Applicant’s claimed limitations in regard to “wherein the new animated GIF…additional software downloads” and “wherein the Automated FIG management server…user information”, Applicant’s (published) specification states that these features are known in the prior art at, e.g., paragraphs 20 and 21.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have incorporated the functionality taught by the admitted prior art into the method taught by the otherwise cited prior art, to provide maximum flexibility in terms of what computer platform could employ the method.

Furthermore, to the extent that the otherwise cited prior art may teach providing/playing the animated GIF only a single time to the extent that the Applicant claims providing the image multiple times such duplication of parts does not distinguish over the cited prior art.  See MPEP 2144.04(VI)(B).

Response to Arguments
	Applicant argues on page 6 of its Remarks in regard to the objections made to the drawings:

    PNG
    media_image1.png
    90
    673
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive because the drawings in question are disclosed in the specification as “an example series of screen shots of animated GIF sequence”.  “Animated GIF” is one of the claimed limitations and there is no way to determine the intended metes and bounds of this limitation when the specification disclosure in regard to what constitutes an “animated GIF [sequence]” is illegible in that regard.



    PNG
    media_image2.png
    114
    650
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    91
    652
    media_image3.png
    Greyscale

Applicant’s argument is not persuasive because deCharms teaches employing animated GIF’s at, e.g., p37.  Applicant’s other arguments are addressed by the updated statement of rejection made supra, which was necessitated by Applicant’s amendments.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715